Citation Nr: 9921554	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left forearm (minor), currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to August 
1976.

The veteran initially filed a claim in July 1977 for service 
connection for a gunshot wound of the left forearm.  By rating 
action of January 1978, service connection was granted for a 
gunshot wound of the left forearm with fracture involving muscle 
group VII with an evaluation of 10 percent.  In July 1996, the 
veteran filed a claim for an increased rating for his service 
connected gunshot wound.  This appeal arises from the December 
1996 rating decision from the Buffalo, New York Regional Office 
(RO) that continued the evaluation of the veteran's gunshot wound 
of the left forearm at 10 percent.  A Notice of Disagreement was 
filed in December 1996 and a Statement of the Case was issued in 
February 1997.  A substantive appeal was filed in July 1997 with 
no hearing requested. 


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for a gunshot wound of the left forearm.

In reviewing the record, the undersigned notes that a recent VA 
examination for rating purposes that addresses the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), has not been 
conducted.  In DeLuca v. Brown, the Court held that in evaluating 
a service connected disability involving a joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of motion 
do not subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater limitation of 
motion due to pain on use, including during flare ups.  The 
veteran has indicated he has pain on use of his left forearm and 
wrist.  Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements and a neurological 
examination to address the veteran's radicular symptoms.  

Further, the RO's attention is directed to Esteban v. Brown, 6 
Vet. App. 259 (1994).  Therein, the United States Court of 
Veterans Appeals held that an appellant might be entitled to 
separate ratings for residuals of an injury to include painful 
scars and muscle damage if the assignment of the additional 
rating did not violate the prohibition against pyramiding under 
38 C.F.R. § 4.14.  The critical element in determining whether 
separate conditions referable to the same disability may be 
assigned separate ratings is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  The RO should 
determine if separate ratings are assignable for the 
manifestations of the forearm disability.  In addition to 
ordering a VA orthopedic examination, the RO should also order a 
neurological examination to address the veteran's complaints of 
radiating pain.  There appears to be a diagnosis of left anterior 
interosseus syndrome, but it is unclear whether this is related 
to the service connected disability.  This should be clarified.

Additionally, the veteran indicated that he has had treatment 
from David H. Graham, M.D. and at the Buffalo, New York VA 
Medical Center.  Current treatment records from the provider and 
facility should be requested prior to the VA examination.  In 
particular, this should include a report of the veteran's surgery 
at the VAMC, Buffalo to remove shell fragment wounds in 1997.  VA 
has a duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty to 
assist the claimant in obtaining and developing available facts 
and evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran has contended that his forearm disability has 
interfered with his employment.  In this regard, the RO appears 
to have adjudicated the issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The Board notes, 
however, that there is no evidence that the RO requested the 
veteran to submit employment records in support of his claim.  
The Court has held that the duty to assist obligates the VA to 
advise the veteran of the relevance of his or her employment 
records in a claim for an extraschedular evaluation.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has received 
treatment for the gunshot wound of the left 
forearm in recent years.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained.  The records requested should 
include those from the Buffalo, New York 
VAMC (to include the report of surgery to 
remove shell fragment wounds in 1997) and 
David H. Graham, M.D.
 
2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations to 
determine the current severity of the 
service connected left forearm symptoms.  
The RO should ensure that the notice of the 
examinations is sent to the veteran's 
current address.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiners prior to 
the examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  All 
disability should be evaluated in relation 
to its history with emphasis on the 
limitation of activity and functional loss 
due to pain imposed by the disability at 
issue in light of the whole recorded 
history.  

The orthopedic examiner should provide 
complete range of motion in degrees for the 
left elbow and wrist.  For VA purposes, 
normal elbow flexion is from 0 to 145 
degrees.  Normal forearm pronation is from 
0 to 80 degrees and normal forearm 
supination is from 0 to 85 degrees.  Normal 
dorsiflexion (extension) of the wrist is 
from 0 to 70 degrees and normal palmar 
flexion of the wrist is from 0 to 80 
degrees.  Normal ulnar deviation of the 
wrist is from 0 to 45 degrees and normal 
radial deviation of the wrist if from 0 to 
20 degrees.  38 C.F.R. Part 4, § 4.71, 
Plate I (1998).  The examiner should 
indicate whether the veteran has ankylosis 
of the elbow, limitation of flexion or 
extension of the forearm, impairment of the 
ulna or radius, impairment of supination or 
pronation, or ankylosis of the wrist.  The 
examiner should also determine whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether it is at least as 
likely as not that there is or may be 
additional range of motion loss or 
ankylosis of the service connected forearm 
disability due to any of the following:  
(1) pain on use, including flare ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare ups under § 4.45.  
If there is functional ankylosis, the 
position in degrees should be given.  If it 
is not feasible to make any determination, 
the examiner should so note and give the 
reasons. 

The examiner should note what muscle groups 
were injured, the functions affected by 
each injured muscle group and the severity 
of each injured muscle group.  

The examiner should describe the scars 
resulting from this injury and note whether 
any scars are painful and tender on 
objective demonstration or poorly nourished 
with repeated ulceration.  If the examiner 
is unable to make any determination, it 
should be so indicated on the record.  The 
factors upon which any medical opinion is 
based should be set forth for the record.  

The examiner should additionally be asked 
to comment on the functional limitations 
due solely to the veteran's service-
connected disability.  Functional 
limitations should be described with as 
much specificity as possible.  The examiner 
should comment on the presence or absence 
of fascial defects, atrophy, impaired 
muscle tone, loss of power, and lowered 
fatigue threshold. 

The neurological examiner should determine 
whether it is at least as likely as not 
that the veteran has any neurological 
manifestations referable to the service 
connected disabilities at issue.  If so, 
all such manifestations should be described 
in detail, and the nerve(s) affected and 
severity thereof should be indicated.  All 
factors upon which any medical opinion is 
based must be set forth for the record.  
The examiner should note the diagnosis of 
left anterior interosseus syndrome of 
record and comment on whether it is at 
least as likely as not that this is a 
manifestation of or the result of the 
service connected gunshot wound.  If so, 
the examiner should describe the syndrome 
and the manifestations and severity 
thereof.  This should include the functions 
affected.

3.  The RO should inform the veteran of the 
elements of a claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
The veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected gunshot wound of the left 
forearm.  This evidence may include records 
pertaining to lost time or sick leave used 
due to the gunshot wound of the left 
forearm, any correspondence from an 
employer that would verify his contentions, 
or medical records showing periods of 
hospitalization.

4.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected gunshot wound of the left forearm 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the Director 
of the Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws and 
regulations, and the reasons for the 
decision.

5.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims for 
residuals of gunshot wounds of the left 
forearm on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  This must include a discussion as to 
whether it is more advantageous to rate the 
veteran under the old or revised muscle 
injury rating criteria.  If the veteran 
fails to appear for the examination, the RO 
should consider and discuss 38 C.F.R. 
§ 3.655.  If this is the case, the RO 
should include a copy of the notification 
letter in the claims file as to the date 
the examination was scheduled and the 
address to which notification was sent.  
The RO should also include a copy of the 
letter notifying the veteran of the 
consequences if he fails to appear for an 
examination.  The veteran and his 
representative should then be afforded an 
opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

